United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-4255
                                 ___________

In re: Virginia P. Dale,                *
                                        *
             Debtor,                    *
_________________________               *
                                        *
Virginia P. Dale,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * Bankruptcy Appellate Panel
                                        * for the Eighth Circuit.
HomeQ Servicing Corporation; Betty *
Veasey; Ken Thompson; Judy              * [UNPUBLISHED]
Brookman; Sandra Rodriguez-             *
Villalovoz; Jill Olsen; Michael P.      *
Gaughan; Jan Henryck; Kozeny &          *
McCubbin, L.C.; Amy Hope Davis,         *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: December 28, 2006
                               Filed: January 11, 2007
                                ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
       Chapter 13 debtor, Virginia Dale, appeals from a decision of the Bankruptcy
Appellate Panel affirming the bankruptcy court’s1 judgment in favor of HomEq2
Servicing Corp. (HSC) and numerous others associated with HSC whom Dale sued
in an adversary proceeding to rescind her home mortgage and obtain damages.

       Upon careful review of the parties’ submissions on appeal, we conclude that
Dale’s arguments either are not properly before us or fail to assert an adequate basis
for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Jerry W. Venters, Chief Judge, United States Bankruptcy Court
for the Western District of Missouri.
      2
       This name appears as both “HomEq” and “HomeQ” in the record.

                                         -2-